Citation Nr: 0616612	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-24 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to 
November 1967.  He died in March 1994.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes that in response to the January 2003 rating 
decision, the appellant sought reconsideration in February 
2003 and again in July 2003.  Neither of the appellant's 
correspondences were considered a notice of disagreement 
(NOD), although either arguably could have been construed as 
such.  The RO readjudicated the claim in August 2003 and 
again in February 2004.  The appellant filed another NOD (in 
response to the subsequent rating decisions) in March 2004.  
A statement of the case was issued in June 2004, and a 
substantive appeal was received in June 2004.   


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as liver failure due to liver cirrhosis and steatosis due to 
chronic alcoholism.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  
	
3.  No liver failure, cirrhosis, or chronic alcoholism was 
manifested during the veteran's active duty service or within 
one year of discharge from service, nor is liver failure, 
cirrhosis, or chronic alcoholism otherwise related to the 
veteran's service.  

4.  An etiological relationship has not been demonstrated 
between the veteran's liver failure and a service-connected 
disability.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  No service-connected disabilities contributed to or 
hastened his death in any manner.


CONCLUSION OF LAW

1.  Liver disease, cirrhosis, and chronic alcoholism were not 
incurred in or aggravated by the veteran's military service, 
and the service incurrence may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005). 

2.  Liver disease, cirrhosis, and chronic alcoholism were not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In August 2002, a VCAA letter was 
issued to the appellant.  This letter effectively notified 
the appellant of what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  Since the August 2002 VCAA notice 
preceded the January 2003 rating decision, there is no defect 
with respect to the timing of the VCAA notice. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for the cause 
of the veteran's death, but there has been no notice of the 
type of evidence necessary to establish the effective date or 
the rate of compensation.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in August 2002 in which it advised her 
what information and evidence is needed to substantiate her 
claim, what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, any questions as to the appropriate rate of 
compensation and/or the effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Service Connection

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as cirrhosis of the liver, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

A certificate of death on file shows that the veteran died at 
his residence on March 24, 1994, at the age of 46.  The 
immediate cause of death was recorded as liver failure due to 
liver cirrhosis and steatosis due to chronic alcoholism.  
Another condition that contributed to the death (though 
unrelated to the veteran's liver failure) was severe 
bilateral bullous emphysema.  

At the time of the veteran's death, he was not service 
connected for any disability.  A review of the veteran's 
service medical records revealed no findings that are 
attributed to liver cirrhosis, alcoholism, or emphysema.  

The appellant's contention is that the veteran suffered from 
post traumatic stress disorder (PTSD) as a result of his 
experiences in Vietnam; and that the veteran's chronic 
alcoholism was a direct result of his PTSD.  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 
(June 18, 1999).  Section 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

The veteran's service personnel records reveal that he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal with 1 star, and the Rifle Marksman Badge.  
There is no indication either in the DD214 or the service 
personnel records that the veteran served in combat.  The 
appellant has pointed out that the veteran's combat history 
includes participation in counter insurgency operations 
throughout Vietnam.  However, as noted above, the provisions 
of 38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.

In the absence of the provisions of 38 U.S.C.A. § 1154(b), 
the veteran must establish a link, established by medical 
evidence, between PTSD symptoms and an in-service stressor.  
The Board acknowledges that the service medical records 
indicate that the veteran suffered from anxiety during 
service.  However, the first indication of the veteran's 
anxiety precedes his service in Vietnam.  The service medical 
records reflect that the veteran was treated for abdominal 
cramps, nervousness, and anxiety in December 1966.  Service 
personnel records (DD 214) indicate that his service in 
Vietnam began in March 1967 and lasted until September 1967.  
The service medical records also contain a June 1967 note 
that the veteran should be sent to the psychiatric clinic.  
However, there is no indication as to the cause of his 
psychiatric issues.  

The greater weight of the evidence suggests that the 
veteran's anxiety was not the result of a combat stressor 
inasmuch as the veteran was suffering anxiety before arriving 
in Vietnam.  The Board notes that while the veteran was in 
service, he admitted to using narcotics including heroin, 
opium, marijuana, and pills.  In an argument on behalf of the 
veteran, it was noted that "the first day [the veteran] 
arrived in country, feeling very scared and uncertain, he 
immediately fell with bad company."  It was argued that the 
veteran began using marijuana to help cope with his fear.  
Once again, the fact that the veteran began using marijuana 
the first day he arrived in country goes against the 
assertion that his psychiatric conditions were due to a 
combat related stressor.  

As noted above, in order to grant service connection for 
PTSD, the claimant must provide evidence of a link, 
established by medical evidence, between the PTSD symptoms an 
in-service stressor.  However, the appellant stated in her 
January 2002 contentions that the veteran tried to work 
"denying he had PTSD."  Since the veteran denied he had 
PTSD, and he never provided evidence of a specific in service 
stressor that may have given rise to his symptoms; the Board 
cannot grant service connection for PTSD.   

Finally, in order to grant the claim for the veteran's cause 
of death, the Board would have to find that the veteran's 
chronic alcoholism was the result of his service connected 
PTSD.  The post service medical evidence reveals that the 
veteran first sought treatment for alcohol detoxification in 
February 1985.  However, there is no medical evidence, or 
statements from the veteran, that indicate that his chronic 
alcoholism was self-medication for his alleged PTSD (as the 
appellant suggests).  

In short, the Board notes that in order to grant the claim 
for service connection for the cause of the veteran's death, 
the Board would need to find that the veteran suffered from 
PTSD (despite the lack of a medical diagnosis and the 
appellant's admission that the veteran denied having PTSD).  
After finding that the veteran had PTSD, the Board would then 
have to find that either the veteran engaged in combat 
(despite any concrete evidence), or in the alternative, that 
he had a verified in service stressor (despite the fact that 
he never provided one).  Finally, upon finding that the 
veteran had PTSD and that it was the result of an in service 
incident; the Board would have to find that the veteran's 
chronic alcoholism was the result of the PTSD (despite the 
fact that the veteran himself would not have contended such, 
inasmuch as he never claimed to have PTSD).    

As noted earlier, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was liver failure due to liver cirrhosis due 
to chronic alcoholism.  The service medical records show no 
findings suggestive of any of liver disease or chronic 
alcoholism.  There are no post service medical records that 
indicate that either liver disease or chronic alcoholism was 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  

Moreover, the competent evidence now of record does not in 
any manner suggest any relationship between the veteran's 
death and PTSD (inasmuch as the veteran was never diagnosed 
with PTSD).  

For these aforementioned reasons, service connection for the 
cause of the veteran's death is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


